COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Thomas Bruner v. The State of Texas

Appellate case number:      01-18-00635-CR

Trial court case number:    1421165

Trial court:                208th District Court of Harris County

       Appellant, Thomas Bruner, has filed a motion for an extension of time to file an
appellant’s pro se brief. Because we have issued an opinion and judgment dismissing the
appeal for lack of jurisdiction, we construe the motion as a motion seeking an extension
of time to file a motion for rehearing. See Bruner v. State, No. 01-18-00635-CR, 2018
WL 4131088 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no pet. h.) (mem. op., not
designated for publication). The motion is granted. See TEX. R. APP. P. 49.1, 49.8.
     Appellant’s motion for rehearing, if any, is due to be filed no later than
October 15, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd_______________________________________
                   Acting individually  Acting for the Court

Date: September 13, 2018